      Case 1:16-cv-02952-LGS-KNF Document 145 Filed 10/24/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------- X
DONALD DYI:-<~,                                                                 ORDER
                            Plaintiff,                                    16 CV 2952 (LGS)(KNF)

          -against-


JERZY KOPIEC,
                             Defendant.
------------------------------------------------------- X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

          The Honorable Loma G. Schofield referred this case to the undersigned for an inquest in order to

detennine the amount of damages, if any, that should be awarded to the plaintiff against defendant Jerzy

Kopiec.

          Accordingly, IT IS HEREBY ORDERED that, on or before November 16, 2018, the plaintiff

shall prepare and file, with the Court: (1) proposed findings of fact and conclusions oflaw; and (2) an

inquest memorandum of law, accompanied by supporting affidavits and exhibits, setting forth proof of

his damages. The plaintiff must serve these documents on Jerzy Kopiec, and file proof of such service

with the Clerk of Court.

          IT IS FURTHER ORDERED that, on or before December 7, 2018, the defendant shall prepare

and file any opposing memoranda, affidavits and exhibits, as well as any alternative findings of fact and

conclusions of law, and serve the same upon the plaintiff.

          The plaintiff shall serve the defendant with a copy of this order and file proof of such service

with the Clerk of Court.

Dated: New York, New York                                   SO ORDERED:
       October 24, 2018

                                                             , ~~.;,,.e ~
                                                            KEVIN NATHANIEL FOX
                                                            UNITED STATES MAGISTRATE JUDGE
